DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erko (US 2014/0314207 A1) in view of Ogami (JP 2005-274270 A; using translation provided in the IDS filed 6/15/2021).

Regarding claims 1, 4 and 5, Erko discloses an analysis device and method of operation (Figs.1a-2a and 5-9), including:
a) a spectroscopic element 12 that diffracts an X-ray signal generated by a specimen 10;
b) a detector 16 that detects the signal diffracted by the spectroscopic element 12; and
c) a spectrum generation unit (computer, inherent insofar as modern WDS systems are always operated by computer; further, the digital detector 16 inherently feeds the data to a computer for processing the data to generate a spectrum for printout or for display on a screen) that generates a spectrum of the signal based on a detection result by the detector 16; where
d) the detector 16 includes detection regions arranged in a plurality of rows and a plurality of columns ("area detector", pars.0065-0068); and where the spectrum generating unit performs:
e) processing for acquiring a plurality of row spectra 26 by generating a row spectrum for each of the plurality of rows based on detection signals relating to the detection regions arranged in a row direction of the detector (Figs.8 and 9); and
f) processing for generating a spectrum of the signal based on the plurality of row spectra by plotting a plurality of points constituting the plurality of row spectra on a single graph (par.0054).

Further regarding claims 1 and 5, Erko does not specifically disclose the divergent direction of the signal incident on the detector 16 being neither parallel nor perpendicular to a column direction of the detector, which then follows that Erko does not disclose correcting the energy axes of the plurality of row spectra so that positions of corresponding peaks on the plurality of row spectra have identical energy values prior to generating the final spectrum.

Ogami teaches a dispersive spectrometer using an area detector 2 (Fig.1A) having detection regions (pixels) arranged in a plurality of rows and a plurality of columns (Figs.1A and 3A), where the dispersive spectra of the incident radiation are measured in a column direction (Figs.6 and 7).  Ogami provides a rotational offset of the detector 2 relative to the spectroscopic element 1 by one detector column (Figs.3B through Fig.7; also see pars.0013, 0016 and 0021) in order to increase the wavelength resolution without relying on moving parts or suffering the sensitivity and cost disadvantages of smaller pixels in higher-resolution detectors (pars.0005, 0009-0010 and 0014).
Ogami then shows in Figs.6-8 how the plurality of row spectra are correlated to the incident spectrum such that a final corrected spectrum (where the corresponding peaks have the same energy values) may be generated accurately from the plurality of row spectra.

Although the wavelengths being measured are optical (and the wavelengths measured by Erko are x-ray), the same solution is being pursued in the same field of endeavor (wavelength dispersive photon spectroscopy), and thus one of ordinary skill in the art would have a reasonable expectation of effectively increasing the wavelength dispersive resolution by setting a rotational offset of the 2D detector array relative to the dispersive spectrum from the spectroscopic element without undue experimentation.

It would have been obvious to one of ordinary skill in the art at the time of the invention for Erko to rotate the detector such that the divergent direction of the signal incident on the detector is neither parallel nor perpendicular to a column direction of the detector in order to improve the resolution of the measured spectrum without higher-resolution detectors or more extensive modifications, as taught by Ogami, and it is inherent in Ogami to correct the energy axes of the plurality of row spectra so that positions of corresponding peaks on the plurality of row spectra have identical energy values prior to generating the final spectrum (Figs.6-8).
With respect to claims 2 and 6, Ogami further teaches that the angle of the rotational offset (the angle formed by the divergent direction of the signal and the column direction) is exactly equal to the inverse tangent of 1/N, where N is the number of pixels in the column direction (rotational offset by one row is optimal instead of by two or more rows:  Fig.5 and par.0021).

Response to Arguments
Applicant's arguments with respect to claims 1 and 5 have been fully considered but they are not persuasive. Applicants argue that neither Erko nor Ogami teach:
A) correcting the energy axes for the plurality of row spectra such that the positions of the corresponding peaks have identical energy values, and
B) plotting a plurality of points constituting the plurality of row spectra having the corrected axes on a single graph.
The Examiner respectfully disagrees on both points.

Turning to point B first, the Examiner agrees that neither Erko nor Ogami illustrate a final spectral output to the end user.  However, the Examiner contends that no other data is useful to the end user.  The individual row spectra are used by the computer to more accurately and precisely identify a single spectrum of one or more peaks.  This is particularly true of Ogami, where Figs.6-8 show how a wide or narrow incident spectral line manifests in raw pixel data, where the pixel rows contain the relevant spectral data to identify the peak(s).  The skilled artisan readily recognizes that the end user needs the final aggregate spectrum on one graph, not dozens (or 100s or 1,000s) of individual row spectra from the 2D detector array.  Further, given the compact and portable nature of the invention of Ogami, where the device is intended to be used in the field (par.0052), the device is unlikely to have a large display capable of displaying the individual row spectra in an efficient manner.

Turning to point A, it is inherent in Ogami that the energy axes of the row spectra are corrected, prior to outputting the spectrum on one graph, such that corresponding peaks have the same energy.  The skilled artisan appreciates the fact that, if the data were output without adjusting for the rotational offset of the detector with respect to the spectroscopic element, then the output would have, at best, a lower resolution, or worse, be essentially useless.  The rotational offset of the pixelated 2D detector of Ogami is explicitly for improving the resolution of spectral line detection.  As such, the skilled artisan would not expect Ogami to throw that resolution away by failing to account for the offset prior to outputting the final spectrum.  In particular, when looking to Figs.6-8, we see how Ogami identifies a spectral line in the row spectra across adjacent rows, and it follows that Ogami would necessarily output the final spectrum accordingly (as opposed to blindly adding up each column of raw pixel data and plotting the sums as the spectrum, for example).

For at least these reasons, Applicants’ arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US patent documents to Hodeau (see attached PTO-892) teach an x-ray spectrometer that detects a spectrum with a 2D detector and outputs a single graph to the end user, and the WIPO document to Anan (see attached) teaches an x-ray spectrometer that detects a spectrum with a 2D detector and outputs a single graph to the end user, corresponding to each spectroscopic element.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884